Citation Nr: 0530147	
Decision Date: 11/10/05    Archive Date: 11/30/05	

DOCKET NO.  03-01 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York



THE ISSUES

1.  Entitlement to an evaluation in excess of 40 percent for 
the postoperative residuals of degenerative disc disease of 
the lumbar spine. 

2.  Entitlement to an evaluation in excess of 20 percent for 
neuropathy of the left lower extremity. 

3.  Entitlement to an evaluation in excess of 20 percent for 
degenerative disc disease of the cervical spine.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs




ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from September 1972 to 
September 1992.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of November 2001 decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York.


FINDINGS OF FACT

1.  The veteran's service-connected postoperative residuals 
of degenerative disc disease of the lumbar spine are 
productive of no more than severe limitation of motion of the 
lumbar spine, as demonstrated by forward flexion of the 
thoracolumbar spine of 30 degrees or less, with minimal 
tenderness, but no evidence of muscle spasm, ankylosis, or 
totally incapacitating episodes.

2.  The veteran's service-connected neuropathy of the left 
lower extremity is representative of no more than moderate 
incomplete paralysis of the sciatic nerve.

3.  The veteran's service-connected degenerative disc disease 
of the cervical spine is productive of severe limitation of 
motion of that segment of the spine, but no evidence of 
ankylosis, totally incapacitating episodes, or severe 
recurring attacks with only intermittent relief.  



CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 40 percent 
for the postoperative residuals of degenerative disc disease 
of the lumbar spine have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5293 
(effective prior to September 26, 2003); and Diagnostic 
Code 5243 (effective September 26, 2003).  

2.  The criteria for an evaluation in excess of 20 percent 
for neuropathy of the left lower extremity have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.124a, 
Diagnostic Code 8520 (2005).

3.  The criteria for an evaluation of 30 percent, but no 
more, for degenerative disc disease of the cervical spine 
have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5290, 5293 (effective prior to 
September 26, 2003); Diagnostic Code 5243 (effective 
September 26, 2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (hereinafter, 
"the Court") held, in part, that a VCAA notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable decision on a claim for VA 
benefits by the agency of original jurisdiction (in this 
case, the RO).  The Court also held, however, that providing 
the VCAA notice to the claimant after the initial decision 
could satisfy the requirements of the VCAA if the timing of 
the notice was not prejudicial to the claimant.  Pelegrini, 
18 Vet. App. at 121.

As will be discussed below, the VCAA provisions have been 
considered and complied with.  There is no indication that 
there is additional evidence to obtain, there is no 
additional notice that should be provided, and there has been 
a complete review of all the evidence without prejudice to 
the appellant.  As such, there is no indication that there is 
any prejudice to the appellant by the order of the events in 
this case.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005); Bernard v. Brown, 4 Vet. App. 384 (1993).  Any error 
in the sequence of events is not shown to have any effect on 
the case or to cause injury to the claimant.  Consequently, 
the Board concludes that any such error is harmless and does 
not prohibit consideration of this matter on the merits.  See 
Mayfield, supra; ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).

In this case, the veteran was, in fact, provided notice in 
correspondence of April 2001, seven months prior to the 
initial AOJ decision in November of that same year.  More 
specifically, in a letter of April 2001, the veteran was 
provided the opportunity to submit evidence, and notified of 
the types of evidence to submit, of who was responsible for 
securing the evidence, and of the need to advise VA of or 
submit any information or evidence that was relevant to his 
claims.  A March 2004 letter also advised him of what was 
needed to substantiate a claim for increase.  In addition, 
the veteran was provided with a Statement of the Case in 
October 2002, as well as Supplemental Statements of the Case 
in November 2003, and in February, March, and May 2004, which 
apprised him of pertinent regulations and actions in his 
case, as well as the criteria for establishing a higher 
rating.

In point of fact, the veteran has been provided every 
opportunity to submit evidence, and to attend a hearing at 
the RO before a Decision Review Officer, or before a Veterans 
Law Judge at the RO, or in Washington, D.C.  He has been 
provided notice of the appropriate laws and regulations, and 
given notice of what evidence he needed to submit, as well as 
what evidence the VA would secure on his behalf.  In 
addition, the veteran was given ample time to respond.  

Furthermore, the Board notes that the VA had made reasonable 
efforts to obtain relevant records adequately identified by 
the veteran.  In that regard, the Board notes that the 
evidence includes VA and private treatment records and 
examination reports.  Under the facts of this case, "the 
record has been fully developed" with respect to the issues 
currently on appeal, and "it is difficult to discern what 
additional guidance the VA could have provided to the veteran 
regarding what further evidence he could submit to 
substantiate his claims."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996).  
Accordingly, the Board concludes that it should proceed, as 
specific notice as to which party could or should obtain 
which evidence has, in effect, been provided, and no 
additional pertinent evidence appears forthcoming.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. 
Principi, 16 Vet. App. 370 (2002).  The claimant has had 
sufficient notice of the type of information needed to 
support his claims, and of the evidence necessary to complete 
the application.  Accordingly, the duty to assist and notify 
as contemplated by the applicable provisions, including the 
VCAA, has been satisfied with respect to the issues on 
appeal.

Factual Background

Service connection for degenerative disc disease of the 
cervical spine and status post lumbar discectomy was 
established by a May 1994 rating decision.  The veteran filed 
a claim for an increased rating in March 2001.

Private medical records covering the period from November 
1998 to April 2001 show treatment during that time for the 
veteran's lumbar and cervical spine problems.  Private 
magnetic resonance imaging of the cervical spine conducted in 
September 2000 yielded a clinical impression of moderately 
severe cervical spondylosis at the levels of the 5th and 6th, 
and 6th and 7th cervical vertebrae, in conjunction with 
posterior osteophytic ridging, but no compromise of the 
spinal cord.  The foramen, while slightly narrowed at the 
level of the 6th and 7th cervical vertebrae, was adequate.  

On private orthopedic examination in October 2000, the 
veteran complained of neck pain, in addition to difficulty 
with his right hand.  According to the veteran, his right 
hand grip strength had decreased significantly over the past 
two months.  Also noted were problems with pain, numbness and 
tingling.  According to the veteran, this was an 
intermittently severe problem which had become worse in the 
past 2 to 3 months.  When further questioned, the veteran 
stated that, in 1986, while in service, he had undergone a 
lumbar diskectomy.  The veteran denied any bowel or bladder 
complaints, and similarly denied any numbness or tingling 
related to his neck.  There was, however, a problem with 
weakness in his right hand.

Oh physical examination, the veteran's cervical range of 
motion was decreased on left lateral rotation.  There was a 
negative Spurling and Lhermitte's, as well as negative 
tenderness.  Motor examination showed 5/5 strength in the 
deltoids, biceps, and triceps, as well as on wrist flexion 
and extension, finger flexion and abduction, and wrist 
extension, supination, and pronation.  Sensory evaluation 
showed no evidence of dermatomal distribution changes, and 
reflex examination was 1+ for the bilateral triceps, biceps, 
and brachioradialis.  The veteran's lower extremities 
demonstrated zero reflexes, bilaterally, at the ankles, and 
there was a 2+ left ankle jerk.  The veteran's toes were 
downgoing, bilaterally, and there was no evidence of clonus.  
The clinical impression was cervical spondylosis.  In the 
opinion of the examiner, the veteran exhibited no significant 
findings on examination.  

Private magnetic resonance imaging of the lumbar spine 
conducted in early March 2001 was highly suggestive for the 
presence of a recurrent herniated disc at the level of the 
4th and 5th lumbar vertebrae toward the left of the midline.  
Also noted was the presence of mild disc desiccation and 
diffuse bulging at the levels of the 2nd and 3rd, and, 3rd 
and 4th lumbar vertebrae.  Finally, there was moderate to 
severe degenerative disc disease with prominent marginal 
osteophyte formation at the level of the 5th lumbar vertebra 
and 1st sacral segment, though with no evidence of any disc 
herniation.

On private orthopedic examination in April 2001, the veteran 
gave a long history of back problems.  Reportedly, over the 
course of the past few months, the veteran had been 
experiencing back pain radiating down his left lower 
extremity accompanied by intermittent numbness.  Also noted 
were occasional problems with pain radiating down the right 
lower extremity.  On physical examination, there was numbness 
of the veteran's lower extremities, somewhat greater on the 
left than the right, though with no evidence of swelling.  
Also noted was a slight decrease in strength on the left, 
accompanied by slight numbness of the outer thigh.  Noted at 
the time of examination was that the veteran walked with a 
limp.  

Pertinent private medical evidence of record is to the effect 
that, in April 2001, the veteran underwent revision 
microdiskectomy of his left-sided L4-5.

On VA orthopedic examination in May 2001, the veteran stated 
that, in mid-April 2001, he had undergone diskectomy and 
revision of a left L4-5 hemilaminectomy.  According to the 
veteran, he continued to experience some cervical pain 
accompanied by a limitation in range of motion.  However, he 
was currently feeling "much better" regarding his cervical 
spine pain and improved range of motion.  When questioned, 
the veteran complained of pain in his back.  However, since 
the time of his lumbar spine surgery in April, the radiation 
pain down his left lower extremity had disappeared.  The 
veteran complained of limited motion in his lumbar spine, and 
also noted a feeling of left lower extremity weakness.  

On physical examination, the veteran walked with a slow but 
symmetrical gait.  No footdrop was present on either side, 
and the veteran denied both bowel and bladder incontinence.  
Examination of the lumbar spine was significant for 
tenderness about the lumbar spine incision area.  Muscle 
strength in the bilateral lower extremities, including the 
hips, knees, ankles and toes was 5/5 for both flexion and 
extension, bilaterally.  Deep tendon reflexes of the 
bilateral knees and ankles was 1+ and symmetrical.  There was 
mild decreased sensation at the left lateral leg area, 
corresponding to the left L5 nerve root distribution.  Also 
noted was a limited range of motion of the lumbar spine due 
to pain and the veteran's recent surgery.  Inasmuch as the 
veteran had been placed on certain limitations by his spinal 
surgeon, no maximum range of motion of the lumbar spine was 
attempted.  Examination of the veteran's cervical spine 
showed some evidence of spondylosis, though with no other 
gross deformity.  Range of motion of the cervical spine 
showed flexion and extension from 0 to 60 degrees.  Lateral 
flexion to both the right and left was from 0 to 40 degrees.  
Lateral rotation to the right was from 0 to 75 degrees, and 
to the left, from 0 to 70 degrees.  Bilateral upper extremity 
muscle strength at the shoulders, elbows, and wrists was 5/5.  
The bilateral biceps and triceps reflex was 1+ and 
symmetrical.  Sensation testing in the bilateral upper 
extremities yielded a complaint of slightly decreased 
sensation in the veteran's left lateral arm.  However, this 
was not consistent with the dermatomal distribution of the 
nerve root.  Range of motion of the bilateral shoulders was 
within normal limits, as was range of motion of the bilateral 
elbows and wrists.  

The clinical impression was status post recent lumbar spine 
surgery, with revision of a left L4-5 hemilaminectomy and 
diskectomy in April 2001, followed by residual pain and a 
limited range of motion of the lumbar spine; and moderate to 
severe cervical spondylosis at the levels of the 4th and 5th, 
and, 6th and 7th cervical vertebrae, with degenerative 
disease of the cervical spine at the levels of the 
5th and 6th, and 6th and 7th cervical vertebrae, resulting in 
a mild limitation of motion of the cervical spine.  Noted at 
the time of examination was that no tenderness was elicited 
during examination of the cervical spine.  Given the 
veteran's recent surgery, it was recommended that he be 
reevaluated in 3 or 4 months in order to more accurately 
document his medical condition.

Private medical records dated in June and July 2001 show 
continued treatment for the veteran's lumbar and cervical 
spine problems.

In a rating decision of November 2001, the veteran's previous 
10 percent evaluation for the postoperative residuals of 
diskectomy at the level of the 4th and 5th lumbar vertebrae, 
with degenerative disc disease at the level of the 5th lumbar 
vertebra and 1st sacral segment was increased to 60 percent, 
effective March 5, 2001.  A 100 percent evaluation based on 
convalescence from surgery was assigned effective April 13, 
2001, followed by a 20 percent evaluation effective from July 
1, 2001.  

In a Notice of Disagreement received in December 2001, the 
veteran stated that he was disagreeing with the 
aforementioned rating decision to the extent that decision 
assigned a 20 percent evaluation effective July 1, 2001 for 
the postoperative residuals of diskectomy at the level of the 
4th and 5th lumbar vertebrae, with degenerative disc disease 
at the 5th lumbar vertebra and 1st sacral segment.  The 
veteran additionally voiced his disagreement with the 
20 percent evaluation which had been continued for 
degenerative disc disease of the cervical spine.

Received in March 2002 were private medical records covering 
the period from May 1998 to January 2002, showing treatment 
during that time for the veteran's lumbar and cervical spine 
disabilities, as well as for various other unrelated medical 
problems.

On VA orthopedic examination in August 2002, it was noted 
that the veteran's claims folder was available, and had been 
reviewed.  When questioned, the veteran complained of neck 
pain, in addition to low back and left leg pain.  According 
to the veteran, his right hand grip was weak.  When further 
questioned, the veteran stated that he experienced "flare 
ups" rather frequently, with the most recent severe episode 
of neck pain occurring in 1993.  Functional limitations 
consisted of difficulty lifting, and standing for any length 
of time.  According to the veteran, he avoided kneeling, 
squatting, and stooping.  

On physical examination, the veteran walked with a limp on 
his left leg.  He moved fairly easily, and his balance 
appeared quite good.  Examination of the veteran's cervical 
spine showed no evidence of any deformity.  Nor was there any 
evidence of atrophy of the shoulder girdle musculature.  
Further examination revealed some pain to palpation in the 
left cervicodorsal region, though with no pain on compression 
or traction of the cervical spine.  The shoulder depression 
test was negative, though the maneuver did cause some neck 
pain.  Tinel's sign was positive at the ulnar groove of the 
left elbow.  Upper extremity motor function was bilaterally 
symmetrical, with a hand grip of 5/5.  At the time of 
examination, there was no evidence of any sensory deficit of 
either upper extremity.  Deep tendon reflexes of the upper 
extremities were present and symmetrical, bilaterally.  Range 
of motion of the cervical spine showed flexion to 35 degrees, 
with extension to 30 degrees.  Side bending was to 30 degrees 
to each side, with rotation to 60 degrees to the left and 
50 degrees to the right.

Examination of the veteran's lumbar spine showed straight leg 
raising to 20 degrees on the left and to 30 degrees on the 
right accompanied by back pain.  There was hypesthesia of the 
L5 dermatome of the left leg, with left extensor hallucis 
longus strength of 4/5 on the left as compared to 5/5 on the 
right.  Ankle and quadriceps strength was 5/5 bilaterally, 
and deep tendon reflexes of the lower extremities were 
bilaterally absent.  At the time of examination, no 
pathologic reflexes were present.  The veteran was able to 
tandem toe and heel walk without difficulty, and there was no 
deformity of the lumbar spine.  Further examination showed 
pain on palpation of the right sacroiliac joint.  Lumbar 
flexion was to 70 degrees, with extension to 5 degrees.  Side 
bending was to 20 degrees to both the right and left, with 
rotation to 20 degrees to each side.  The pertinent diagnoses 
were degenerative intervertebral disc disease of the cervical 
spine without radiculopathy; degenerative intervertebral disc 
disease of the lumbar spine, with Grade I spondylolisthesis 
at the level of the 5th lumbar vertebra and 1st sacral 
segment; and status post decompression laminectomy at the 
level of the 4th and 5th lumbar vertebrae, with residual left 
L5 incomplete radiculopathy.  In the opinion of the examiner, 
the veteran's incomplete L5 radiculopathy of the left leg was 
due to his lumbar spine condition.  

In a rating decision of October 2002, the veteran's previous 
100 percent evaluation based on convalescence following 
surgery of the lumbar spine was extended to August 1, 2001, 
at which time a 40 percent evaluation was assigned for the 
veteran's postoperative degenerative disc disease of the 
lumbar spine with radiculopathy.  

In correspondence of June 2003, the veteran's private 
physician indicated that the veteran suffered from low back 
pain with a herniated disc, as well as "jerking" of the legs 
on those occasions when his pain was severe.  Reportedly, the 
veteran at times experienced episodes of numbness in his left 
lower extremity requiring the use of a cane.  Also noted were 
problems with neck pain which caused a burning sensation in 
the veteran's arms, somewhat more so on the left than the 
right.  According to the veteran's physician, the veteran at 
times had difficulty with his hands and fingers.  Presently, 
he was unable to lift anything over 20 pounds, and wore 
splints on his wrists at night due to wrist and finger 
numbness which sometimes awakened  him.

On VA orthopedic examination in August 2003, the veteran 
complained of pain in his neck and lower back.  Reportedly, 
the veteran's pain was somewhat more intense in his cervical 
spine than in his lower back.  When questioned, the veteran 
denied any totally incapacitating episodes.

On physical examination, there was no evidence of any 
deformity of the veteran's cervical spine.  Further 
examination revealed minimal tenderness to palpation of the 
midcervical paravertebral musculature.  The shoulder 
depression test was negative, bilaterally.  Range of motion 
measurements of the veteran's cervical spine showed flexion 
to 25 degrees (of a normal 50 degrees), extension to 
5 degrees (of a normal 60 degrees), side bending to the left 
of 15 degrees (of a normal 45 degrees), side bending to the 
right of 20 degrees (of a normal 45 degrees), rotation to the 
left of 25 degrees (of a normal 80 degrees), and rotation to 
the right of 30 degrees (once again of a normal 80 degrees).  
There was no atrophy of the veteran's shoulder girdle or 
upper extremity musculature.  Nor was there any evidence of 
sensory deficit of either upper extremity.  The veteran's 
hand grip was 5/5 bilaterally, and the brachioradialis 
reflexes were present and symmetrical bilaterally at +1.  At 
the time of examination, both the triceps and biceps reflexes 
were absent bilaterally.

Examination of the veteran's lumbar spine showed some slight 
flattening of the lumbar curve.  There was tenderness to 
palpation of the lower lumbar paravertebral musculature.  
True lumbar flexion was to 10 degrees (of a normal 
50 degrees).  Extension was to 0 degrees (of a normal 
20 degrees), and side bending was to 5 degrees on each side 
(of a normal 30 degrees).  Tests of straight leg raising 
could be carried to 70 degrees bilaterally.  Noted at the 
time of examination was a longstocking hyperalgesia of the 
veteran's left leg, though there did not appear to be any 
motor deficit in either lower extremity.  The patellar and 
Achilles' reflexes were absent bilaterally.  The veteran 
could tandem toe and heel walk with difficulty, though he was 
able to perform the maneuver.  The pertinent diagnoses were 
degenerative intervertebral disc disease of the cervical 
spine without radiculopathy; status post lumbar diskectomy at 
the level of the 4th and 5th lumbar vertebrae, without 
residual radiculopathy; and Grade I spondylolisthesis at the 
lumbosacral level, without radiculopathy.

In a rating decision of October 2003, the veteran's previous 
postoperative degenerative disc disease of the lumbar spine 
with radiculopathy was recharacterized as postoperative 
degenerative disc disease of the lumbar spine, assigned a 
40 percent evaluation from September 23, 2002, the date of 
new schedular criteria for the evaluation of service-
connected back disorders.  Service connection was 
additionally granted for neuropathy of the left lower 
extremity associated with the postoperative residuals of 
degenerative disc disease of the lumbar spine, assigned a 
20 percent evaluation from August 4, 2003, the date of the 
aforementioned VA orthopedic examination.  The 20 percent 
evaluation previously in effect for the veteran's 
degenerative disc disease of the cervical spine was 
continued, evaluated as 20 percent disabling from September 
23, 2002, the date of the aforementioned change in 
regulations.

Received in January 2004 were private medical records 
covering the period from January 2002 to December 2003, 
showing treatment during that time for the veteran's lumbar 
and cervical spine disabilities, as well as for various other 
unrelated medical problems.  

On VA orthopedic examination in February 2004, it was noted 
that the veteran's claims folder was available, and had been 
reviewed.  Once again, the veteran indicated that he had 
experienced no totally incapacitating episodes over the 
course of the past year.  When questioned, the veteran 
indicated that he utilized a cane for assistance in 
ambulation, and that he could walk a few yards before he 
experienced pain in his lower back.  According to the 
veteran, his functional limitations remained severe.  He 
could perform no lifting, pushing, or pulling, and could 
stand for only a few minutes.  Reportedly, the veteran did no 
kneeling, squatting, or stooping.  Sitting and car travel 
caused his back to "stiffen up."  The veteran could, however, 
manage his personal hygiene without assistance.

On physical examination, the veteran ambulated with a limp on 
his left leg.  He disrobed and both mounted and dismounted 
the examination table with difficulty.  Also noted was that 
turns from side to side were performed with some difficulty.

Physical examination of the veteran's cervical spine showed 
no evidence of any deformities.  There was  minimal 
tenderness on palpation of the cervical paravertebral 
musculature.  The shoulder depression test was negative, 
bilaterally.  Range of motion measurements of the cervical 
spine showed flexion to 35 degrees (of a normal 45 degrees); 
extension to 5 degrees (of a normal 45 degrees); side bending 
to each side of 15 degrees (of a normal 45 degrees); rotation 
to the left of 30 degrees (of a normal 80 degrees); and 
rotation to the right of 55 degrees (once again of a normal 
80 degrees).  There was no evidence of any atrophy of either 
upper extremity.  Nor was there any evidence of sensory or 
motor deficits.  Deep tendon reflexes of the upper 
extremities were present and symmetrical, bilaterally.  Hand 
grip was described as 5/5.  

Physical examination of the veteran's thoracolumbar spine 
revealed minimal tenderness to palpation of the lumbar 
paravertebral musculature.  There was no evidence of any 
muscle guarding or spasm.  Nor was there any evidence of 
scoliosis.   Range of motion measurements of the lumbar spine 
showed thoracolumbar flexion to 30 degrees (of a normal 
90 degrees); extension to 0 degrees (of a normal 30 degrees); 
side bending to each side of 20 degrees (of a normal 
30 degrees); and rotation to each side of 30 degrees (of a 
normal 45 degrees).  Tests of straight leg raising could be 
carried out to 45 degrees on the left and to 50 degrees on 
the right, at which time back pain was elicited.  There was 
no evidence of any sensory deficit of either lower extremity.  
This was in contast to the previous examination, at which 
time there was noted the presence of longstocking 
hypesthesia.  Further examination revealed no evidence of any 
motor deficit of either lower extremity.  Deep tendon 
reflexes were absent bilaterally, and there was no evidence 
of any pathologic reflexes.  The veteran was able to tandem 
toe and heel walk with some difficulty, though he was able to 
perform the maneuver.  The pertinent diagnoses were 
degenerative intervertebral disc disease of the cervical 
spine without radiculopathy; status post diskectomy at the 
level of the 4th and 5th lumbar vertebrae, without residual 
radiculopathy; and Grade I spondylolisthesis of the 
lumbosacral spine without radiculopathy.  

Received in March 2004 were private records of magnetic 
resonance imaging conducted in June 2002.  

At the time of a private examination in March 2004, it was 
noted that the veteran's back and neck had been getting 
progressively worse, with signs of degenerative disc disease 
and spondylosis at C5-6 and C6-7, as well as stenosis.  On 
physical examination, the veteran displayed a "little 
slowness" when dismounting the examination table.  Also noted 
was that the veteran limped on his left leg.  The veteran 
stood with 20 degrees of forward flexion.  He was able to 
walk on his tiptoes and heels with some difficulty.  The 
extensor hallucis longus muscles were of excellent strength, 
with no evidence of gross muscle weakness, fasciculation, or 
atrophy.  There was evidence of sciatic notch tenderness on 
the right and left, much worse on the left than the right, 
thought with no sacral tenderness.  Tenderness was present at 
the L5/S1 and L4/5 spinous processes, as well as on the 
transverse process of L4/5 and L5/S1 on the right, but not 
the left.  At the time of examination, there was no evidence 
of any radiation of pain.  The veteran's reflexes were 


generally flexic in the upper and lower extremities.  There 
was decreased sensation on the top of the veteran's left foot 
and left lower leg, as well as on the anterior aspect of the 
right calf.  Tests of straight leg raising were positive on 
the right at 45 degrees with a negative Braggart's and 
positive Lasegue's.  Hamstrings on the left were tight, 
though tests of straight leg raising were negative.

Examination of the veteran's neck showed flexion forward to 
30 degrees, with extension to 40 degrees, right rotation to 
50 degrees, left rotation to 60 degrees, right lateral 
flexion to 30 degrees, and left lateral flexion to 
20 degrees.  There was tenderness to palpation in the spinous 
processes of C6 and C7, though not in the transverse process 
of the cervical spine.  At the time of examination, the 
veteran exhibited normal strength in his upper extremities.  
There was decreased sensation in a narrow band of the 
dorsoradial aspect of the veteran's right lower arm and in 
the left lower arm.  No specific dermatomal changes were in 
evidence, though in the veteran's left hand, there was 
decreased sensation on the volar aspect of the long ring 
finger.  Noted at the time of examination was that the 
veteran's gait was at times normal, though on other 
occasions, he was "bent 20 degrees."  

In a rating decision of April 2004, the RO granted a total 
disability rating based upon individual unemployability, 
effective from August 4, 2003, the date of a VA examination.

In a rating decision of May 2004, the RO granted service 
connection (and a 10 percent evaluation) for neuropathy of 
the veteran's right lower extremity associated with 
degenerative disc disease of the lumbar spine.  In that same 
rating decision, the RO granted eligibility to Dependents' 
Education Assistance.  

In a rating decision of August 2004, the RO granted service 
connection (and a 30 percent evaluation) for major depression 
associated with the veteran's service-connected degenerative 
disc disease of the lumbar spine. 


Analysis

The veteran in this case seeks an increased evaluation for 
the service-connected postoperative residuals of degenerative 
disc disease of the lumbar spine, as well as for degenerative 
disc disease of the cervical spine, and neuropathy of the 
left lower extremity.  In that regard, disability evaluations 
are intended to compensate for the average impairment of 
earning capacity resulting from a service-connected 
disability.  They are primarily determined by comparing 
objective clinical findings with the criteria set forth in 
the Rating Schedule.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. Part 4 (2004).

Where there is a question as to which of two evaluations 
apply, the higher evaluation will be assigned where the 
disability picture more nearly approximates the criteria for 
the next higher rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2004).  

While the Board must consider the veteran's medical history 
as required by various provisions of 38 C.F.R. Part 4, 
including § 4.2 [see Schafrath v. Derwinski, 1 Vet. App. 589 
(1991)], the regulations do not give past medical reports 
precedence over current findings.  Where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. § 4.40 (2005); see also 38 C.F.R. § 4.45 (2005).

The Board notes that, on two separate occasions during the 
course of this appeal, specifically, on September 23, 2002, 
and once again on September 26, 2003, there became effective 
new regulations for the evaluation of service-connected 
disabilities of the spine.  Where a law or regulation changes 
while a case is pending, the version most favorable to the 
claimant applies, absent congressional intent or direction 
from the VA Secretary to the contrary.  The veteran is 
entitled to the application of the version of the regulations 
which is most favorable to him from the effective date of the 
new criteria, but only the former criteria are to be applied 
prior to the effective date of the criteria.  See VAOPGCPREC 
3-2000 (April 10, 2000).

Prior to September 23, 2002 (and extending to September 26, 
2003), a 20 percent evaluation was warranted where there was 
evidence of moderate limitation of motion of the cervical 
segment of the spine.  A 20 percent evaluation was similarly 
warranted for intervertebral disc syndrome characterized by 
moderate, recurring attacks.  In order to warrant a 
30 percent evaluation, it was necessary that there be shown 
severe limitation of motion of the cervical spine, or 
favorable ankylosis.  A 40 percent evaluation would be 
indicated where there was evidence of intervertebral disc 
syndrome characterized by severe recurring attacks with only 
intermittent relief, or unfavorable ankylosis.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5287, 5290, 5293 (effective prior 
to September 26, 2003).  

Under those schedular requirements for the evaluation of 
service-connected back disorders which became effective 
September 23, 2002, a 20 percent evaluation would be 
warranted where there was evidence of intervertebral disc 
syndrome characterized by incapacitating episodes having a 
total duration of at least 2 weeks, but less than 4 weeks 
during the past 12 months, with a 40 percent evaluation 
indicated where there was evidence of incapacitating episodes 
having a total duration of at least 4 weeks, but less than 6 
weeks, during the past 12 months.  For purposes of 
evaluation, an incapacitating episode is defined as a period 
of acute signs and symptoms due to intervertebral disc 
syndrome requiring bed rest prescribed by a physician and 
treatment by a physician.  Finally, under certain 
circumstances, an increased evaluation could be assigned on 
the basis of separate orthopedic and neurologic 
manifestations where such manifestations justified the 
assignment of that rating.  38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (effective prior to September 26, 2003).

Under the schedular requirements for the evaluation of 
service-connected cervical spine disability which became 
effective September 26, 2003, a 20 percent evaluation is 
warranted where there is evidence of forward flexion of the 
cervical spine greater than 15 degrees, but not greater than 
30 degrees, or where the combined range of motion of the 
cervical spine is not greater than 170 degrees.  A 20 percent 
evaluation is, similarly, warranted where there is evidence 
of muscle spasm or guarding severe enough to result in an 
abnormal spinal contour, such as scoliosis, reversed 
lordosis, or abnormal kyphosis, or where there is evidence of 
intervertebral disc syndrome productive of incapacitating 
episodes having a total duration of at least 2 weeks, but 
less than 4 weeks during the past 12 months.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5243 (effective September 26, 2003).  

In order to warrant an increased evaluation under the 
schedular criteria which became effective September 26, 2003, 
there must be demonstrated forward flexion of the cervical 
spine to 15 degrees or less, or, in the alternative, 
favorable ankylosis of the entire cervical spine.  An 
increased evaluation would likewise be indicated were there 
to be evidence of intervertebral disc syndrome characterized 
by incapacitating episodes having a total duration of at 
least 4 weeks, but less than 6 weeks during the past 12 
months.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (effective 
September 26, 2003).

Based on the aforementioned, it is clear that there exists 
some ambiguity regarding the severity of the veteran's 
service-connected cervical spine disability.  This is 
particularly the case given the somewhat contradictory range 
of motion measurements obtained on VA and private orthopedic 
examinations during the months of February and March 2004.  
Significantly, at the time of the aforementioned orthopedic 
examination in February 2004, range of motion measurements of 
the veteran's cervical spine showed flexion to 35 degrees, 
with extension to 5 degrees, side bending to the right and 
left to 15 degrees, rotation to the right to 55 degrees, and 
rotation to the left of 30 degrees.  Subsequent private 
examination in March 2004 showed forward flexion to 
30 degrees, with extension to 40 degrees, side bending to the 
right to 30 degrees, and side bending to the left of 
20 degrees, with rotation to the right of 50 degrees, and 
rotation to the left of 60 degrees.  

Notwithstanding the apparent differences, the predominant 
clinical picture currently presented by the veteran's 
cervical spine disability is one characterized by a severe 
limitation of motion of that segment of the spine.  In that 
regard, at the time of a prior VA orthopedic examination in 
August 2003, the veteran's cervical spine showed flexion of 
25 degrees, with extension of only 5 degrees, side bending to 
the right of 20 degrees, and side bending to the left of 
15 degrees.  Rotation to the right was to 35 degrees, while 
rotation to the left was to only 25 degrees.  Given such 
findings, the Board is of the opinion that  the veteran's 
service-connected degenerative disc disease of the cervical 
spine is most favorably evaluated on the basis of limitation 
of motion of the cervical spine, pursuant to those laws and 
regulations in effect prior to September 26, 2003.  Those 
criteria provide for a 30 percent evaluation for severe 
limitation of motion of the cervical segment of the spine.  
An evaluation in excess of 30 percent is not indicated, 
inasmuch as there exists no evidence of severe intervertebral 
disc syndrome characterized by recurring attacks with only 
intermittent relief, or ankylosis (favorable or unfavorable) 
of the cervical spine.  Nor is there any evidence that, as a 
result of the veteran's cervical spine disability, he has 
suffered totally incapacitating episodes.  Accordingly, a 
30 percent evaluation (but no more) for degenerative disc 
disease of the cervical spine is in order. 

Turning to the issue of an evaluation in excess of 40 percent 
for the postoperative residuals of degenerative disc disease 
of the lumbar spine, the Board notes that, prior to September 
26, 2003, a 40 percent evaluation was indicated where there 
was evidence of severe limitation of motion of the lumbar 
spine.  Prior to September 23,2002, severe intervertebral 
disc syndrome characterized by recurring attacks and only 
intermittent relief.  A 40 percent evaluation was, 
additionally indicated where there was evidence of favorable 
ankylosis of the lumbar spine.  In order to warrant an 
increased evaluation, it was necessary that there be shown 
evidence of pronounced intervertebral disc syndrome, with 
persistent symptoms compatible with sciatic neuropathy, which 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerks, or other neurological findings appropriate to 
the site of the diseased disc, and little intermittent 
relief.  An increased evaluation was, additionally, in order 
where there was evidence of unfavorable ankylosis of the 
lumbar segment of the spine.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5289, 5293 (effective prior to September 26, 2003).  
Effective September 23, 2002, a 40 percent evaluation was 
additionally warranted where there was evidence of 
intervertebral disc syndrome characterized by incapacitating 
episodes having a total duration of at least 4 weeks, but 
less than 6 weeks during the previous 12 months.  An 
increased (60 percent) evaluation, under those same schedular 
criteria, would require demonstrated evidence of 
incapacitating episodes having a total duration of at least 6 
weeks during the past 12 months  As previously noted, an 
increased evaluation could additionally be assigned on the 
basis of separate orthopedic and neurologic manifestations 
where such manifestations justified the assignment of that 
rating.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (effective 
prior to September 26, 2003).

Under those schedular requirements for the evaluation of 
service-connected lumbar spine disorders which became 
effective September 26, 2003, a 40 percent evaluation is 
warranted where there is evidence of forward flexion of the 
thoracolumbar spine to 30 degrees or less, and/or favorable 
ankylosis of the entire thoracolumbar spine.  A 40 percent 
evaluation is, additionally, indicated where there is 
evidence of intervertebral disc syndrome characterized by 
incapacitating episodes having a total duration of at least 4 
weeks, but less than 6 weeks during the previous 12 months.  

In order to warrant an increased evaluation under those 
schedular criteria which became effective September 26, 2003, 
there must be demonstrated the presence of unfavorable 
ankylosis of the entire thoracolumbar spine, or, in the 
alternative, intervertebral disc syndrome productive of 
incapacitating episodes having a total duration of at least 6 
weeks during the past 12 months.  38 C.F.R. § 4.71a, 
Diagnostic Code 5243 (effective September 26, 2003).  

As noted above, as of the time of the VA orthopedic 
examination in August 2003, forward flexion of the veteran's 
lumbar spine was to 10 degrees.  On subsequent VA orthopedic 
examination in February 2004, forward flexion of the 
veteran's lumbar spine was to 30 degrees.  At no time has the 
veteran's service-connected degenerative disc disease of the 
lumbar spine been productive of totally incapacitating 
episodes.  Nor is there any evidence of ankylosis (favorable 
or unfavorable) of the veteran's lumbar spine.  The Board 
observes that, as previously noted, service connection is 
currently in effect for neuropathy of the veteran's left 
lower extremity, directly attributable to the veteran's 
service-connected degenerative disc disease of the lumbar 
spine.  To date, there exists no evidence of a separate 
pronounced lumbar intervertebral disc syndrome sufficient to 
warrant the assignment of an increased evaluation.  Under the 
circumstances, the 40 percent evaluation currently in effect 
for the veteran's service-connected residuals of degenerative 
disc disease of the lumbar spine is appropriate, and an 
increased rating is not warranted.

In reaching the above determinations, the Board has given due 
consideration to the assignment of separate evaluations for 
chronic orthopedic and neurologic manifestations of the 
veteran's service-connected disabilities of the cervical and 
lumbar spine.  In this regard, the Board notes that separate 
ratings have already been assigned for the orthopedic and 
neurological manifestations of the lumbar spine and lower 
extremities, with a combined evaluation for these disorders 
currently being 60 percent.  See 38 C.F.R. §§ 4.25, 4.26.  

With respect to the cervical spine, as of the time of a 
recent VA orthopedic examination in February 2004, there was 
no evidence of any sensory or motor deficit of either of the 
veteran's upper extremities.  Deep tendon reflexes of the 
upper extremities were present and symmetrical bilaterally, 
and the veteran's hand grip was 5/5.  Under the 
circumstances, separate evaluations for orthopedic and 
neurologic manifestations of the veteran's cervical spine 
disability would result in no net benefit.  

Finally, turning to the issue of an evaluation in excess of 
20 percent for neuropathy of the left lower extremity, the 
Board observes that, as of the time of a VA orthopedic 
examination in August 2002, there was present a hypesthesia 
of the L5 dermatome of the veteran's left leg.  Subsequent VA 
orthopedic examination in August 2003 once again revealed the 
presence of longstocking hyperalgesia of the veteran's left 
leg.  While on subsequent VA orthopedic examination in 
February 2004, the aforementioned hypesthesia was no longer 
in evidence, as of the time of a private examination in March 
2004, there was decreased sensation in the veteran's left 
lower leg as well as on the top of his left foot.

The Board observes that the 20 percent evaluation currently 
in effect for neuropathy of the veteran's left lower 
extremity contemplates the presence of moderate incomplete 
paralysis of the sciatic nerve, with the term "incomplete 
paralysis" indicating a degree of lost or impaired function 
substantially less than the type pictured for complete 
paralysis, whether due to varied level of the nerve lesion or 
to partial regeneration.  Where the involvement of the nerve 
is wholly sensory, the rating is to be for the mild, or at 
most, the moderate degree of impairment.  38 C.F.R. 
§ 4.124(a), Diagnostic Code 8520 (2004).  

Based on the aforementioned, it is clear that, as a result of 
the veteran's service-connected left lower extremity 
neuropathy, he experiences no motor impairment.  To the 
extent the veteran does, in fact, experience any impairment 
of the sciatic nerve, that impairment is wholly sensory.  
Under the circumstances, the Board is of the opinion that the 
veteran's service-connected neuropathy of the left lower 
extremity is consistent with no more than moderate incomplete 
paralysis of the sciatic nerve.  Accordingly, the 20 percent 
evaluation currently in effect is appropriate, and an 
increased rating is not warranted.  

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).   


ORDER

An evaluation in excess of 40 percent for the postoperative 
residuals of degenerative disc disease of the lumbar spine is 
denied.

An evaluation in excess of 20 percent for neuropathy of the 
left lower extremity is denied.

A 30 percent evaluation, but no more, for degenerative disc 
disease of the cervical spine is granted, subject to those 
regulations governing the payment of monetary benefits.  


	                        
____________________________________________
	K. A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


